IN THE SUPREME COURT OF NORTH CAROLINA

                                  No. 559PA11-2

                             FILED 12 JUNE 2014
BRUCE LEE GRIFFIN,
              Petitioner
            v.
MIKE BALL, Administrator, A/M Corre. Inst. #4680,
               Respondent



      On writ of certiorari pursuant to N.C.G.S. § 7A-32(b) to review an order of the

Court of Appeals, ___ N.C. App. ___, ___ S.E.2d ___ (2013), allowing petitioner’s

petition for writ of habeas corpus and vacating a judgment entered by Judge Laura

J. Bridges on 11 February 2010 in Superior Court, Buncombe County. Heard in the

Supreme Court on 15 April 2014.


      Staples S. Hughes, Appellate Defender, by Barbara S. Blackman, Assistant
      Appellate Defender, for petitioner-appellee.

      Roy Cooper, Attorney General, by Joseph L. Hyde, Assistant Attorney General,
      for the State respondent-appellant.



      PER CURIAM.


      Justice BEASLEY took no part in the consideration or decision of this case.

The remaining members of the Court are equally divided, with three members

voting to affirm and three members voting to reverse the order of the Court of

Appeals. Accordingly, the order of the Court of Appeals is left undisturbed. See,
                                  GRIFFIN V. BALL

                                 Opinion of the Court



e.g., Amward Homes, Inc. v. Town of Cary, 365 N.C. 305, 716 S.E.2d 849 (2011);

Goldston v. State, 364 N.C. 416, 700 S.E.2d 223 (2010).

      AFFIRMED.




                                         -2-